          Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


 ------------------------------------------------------x
 MARINE ENVIRONMENTAL                                       CIVIL NO. 18-1179 (PAD)
 REMEDIATION GROUP LLC and
 MER GROUP PUERTO RICO LLC,
                           Plaintiffs,


         vs.
 TRAVELERS PROPERTY CASUALTY
 COMPANY OF AMERICA,
                           Defendant.
 ------------------------------------------------------x


                                ANSWER AND AFFIRMATIVE DEFENSES
                                   TO THE COUNTERCLAIM

TO THE HONORABLE COURT:

        Plaintiffs Marine Environmental Remediation Group LLC (“MERG”) and MER Group

Puerto Rico LLC (“MER PR”) hereby respond to the Counterclaim filed on September 28, 2018

by Defendant Travelers Property Casualty Company of America (“Travelers”). Travelers has

filed its Counterclaim only against Plaintiff MERG. Travelers’ Counterclaim, however, seeks

the dismissal of the entire action brought by both Plaintiff MERG and Plaintiff MER PR.

Accordingly, both Plaintiffs MERG and MER PR (collectively, “MER”) respond to the

Counterclaim as follows:

                 1.       Paragraph 1 of the Counterclaim calls for a legal conclusion to which no

response is required. To the extent that a response is required, however, MER denies the

allegations in Paragraph 1 of the Counterclaim.
         Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 2 of 10



                2.     Paragraph 2 of the Counterclaim calls for a legal conclusion to which no

response is required. To the extent that a response is required, however, MER denies the

allegations in Paragraph 2 of the Counterclaim.

                3.     Paragraph 3 of the Counterclaim calls for a legal conclusion to which no

response is required. To the extent that a response is required, however, MER admits that

Travelers and MER are citizens of different states, and MER denies the remaining allegations set

forth in Paragraph 3 of the Counterclaim.

                4.     MER denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations set forth in Paragraph 4 of the Counterclaim.

                5.     MER admits that MERG is a legal entity organized and existing under the

laws of New Jersey with an office and place of business in New Jersey, but except as so

specifically admitted, denies the remaining allegations set forth in Paragraph 5 of the

Counterclaim.

                6.     MER denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations set forth in Paragraph 6 of the Counterclaim.

                7.     MER admits that Arthur T. Gallagher (“Gallagher”) acted as an insurance

broker for the Travelers Policies at issue, but except as so specifically admitted, denies the

remaining allegations set forth in Paragraph 7 of the Counterclaim.

                8.     MER admits that in 2016 Gallagher sought to procure a protection and

indemnity policy (“P&I Policy”) and Bumbershoot Policy for MER from Travelers, but except as

so specifically admitted, denies the remaining allegations set forth in Paragraph 8 of the

Counterclaim.




                                                  2
         Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 3 of 10



               9.      MER denies knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations set forth in Paragraph 9 of the Counterclaim, except MER

admits that Travelers sold MER a P&I Policy and a Bumbershoot Policy, but denies that

Travelers ever issued to MER correct versions of the P&I Policy and the Bumbershoot Policy.

               10.     MER admits the allegations set forth in Paragraph 10 of the Counterclaim.

               11.     MER denies the allegations set forth in Paragraph 11 of the Counterclaim.

                             ANSWER TO FIRST CAUSE OF ACTION

               12.     MER repeats and realleges Paragraphs 1-11 in response to Paragraph 12 of

the Counterclaim.

               13.     MER denies the allegations set forth in Paragraph 13 of the Counterclaim.

               14.     MER denies the allegations set forth in Paragraph 14 of the Counterclaim.

               15.     MER denies the allegations set forth in Paragraph 15 of the Counterclaim.

               16.     MER denies the allegations set forth in Paragraph 16 of the Counterclaim.

               17.     MER denies that Travelers is entitled to the relief sought in Paragraph 17

of the Counterclaim.

                            ANSWER TO SECOND CAUSE OF ACTION

               18.     MER repeats and realleges Paragraphs 1-17 in response to Paragraph 18 of

the Counterclaim.

               19.     MER denies the allegations set forth in Paragraph 19 of the Counterclaim

and further avers that Travelers refused to issue to MER correct versions of the P&I Policy and

the Bumbershoot Policy that it sold to MER for certain premiums.

               20.     MER denies the allegations set forth in Paragraph 20 of the Counterclaim.

               21.     MER denies that Travelers is entitled to the relief sought in Paragraph 21

of the Counterclaim.

                                                3
        Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 4 of 10



                             ANSWER TO THIRD CAUSE OF ACTION

              22.      MER repeats and realleges Paragraphs 1-21 in response to Paragraph 22 of

the Counterclaim.

              23.      MER denies the allegations set forth in Paragraph 23 of the Counterclaim,

and further avers that Travelers refused to issue to MER correct versions of the P&I Policy and

the Bumbershoot Policy that it sold to MER for certain premiums.

              24.      MER denies the allegations set forth in Paragraph 24 of the Counterclaim.

              25.      MER denies that Travelers is entitled to the relief sought in Paragraph 25

of the Counterclaim.

                           ANSWER TO FOURTH CAUSE OF ACTION

              26.      MER repeats and realleges Paragraphs 1-25 in response to Paragraph 26 of

the Counterclaim.

              27.      MER denies the allegations set forth in Paragraph 27 of the Counterclaim,

and further avers that Travelers refused to issue to MER correct versions of the P&I Policy and

the Bumbershoot Policy that it sold to MER for certain premiums.

              28.      MER denies that Travelers is entitled to the relief sought in Paragraph 28

of the Counterclaim.

                             ANSWER TO FIFTH CAUSE OF ACTION

              29.      MER repeats and realleges Paragraphs 1-28 in response to Paragraph 29 of

the Counterclaim.

              30.      MER denies the allegations set forth in Paragraph 30 of the Counterclaim,

and further avers that Travelers refused to issue to MER correct versions of the P&I Policy and

the Bumbershoot Policy that it sold to MER for certain premiums.



                                                4
        Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 5 of 10



              31.      MER denies that Travelers is entitled to the relief sought in Paragraph 31

of the Counterclaim.

                             ANSWER TO SIXTH CAUSE OF ACTION

              32.      MER repeats and realleges Paragraphs 1-31 in response to Paragraph 32 of

the Counterclaim.

              33.      MER denies the allegations set forth in Paragraph 33 of the Counterclaim,

and further avers that Travelers refused to issue to MER correct versions of the P&I Policy and

the Bumbershoot Policy that it sold to MER for certain premiums.

              34.      MER denies that Travelers is entitled to the relief sought in Paragraph 34

of the Counterclaim.

                           ANSWER TO SEVENTH CAUSE OF ACTION

              35.      MER repeats and realleges Paragraphs 1-34 in response to Paragraph 35 of

the Counterclaim.

              36.      MER denies the allegations set forth in Paragraph 36 of the Counterclaim,

and further avers that Travelers refused to issue to MER correct versions of the P&I Policy and

the Bumbershoot Policy that it sold to MER for certain premiums.

              37.      MER further denies that Travelers is entitled to any of the relief sought in

the Counterclaim.

              38.      MER denies all matters not specifically admitted herein.

                                     AFFIRMATIVE DEFENSES

       As and for its affirmative defenses to the allegations made in Travelers’ Counterclaim,

MER alleges upon information and belief as follows:

                                  FIRST AFFIRMATIVE DEFENSE

              39.      Travelers has failed to state a claim upon which relief may be granted.

                                                 5
         Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 6 of 10



                                 SECOND AFFIRMATIVE DEFENSE

               40.     Travelers has failed to plead, and in any event this Court lacks, appropriate

subject matter jurisdiction to hear this Counterclaim.

                                  THIRD AFFIRMATIVE DEFENSE

               41.     Travelers holds itself out as a leader in the field of P&I insurance.

               42.     In exchange for certain premiums paid by MER, Travelers assumed the

risk that its P&I Policy and Bumbershoot Policy would be called upon to cover the risks which it

assumed and insured against under these specific circumstances.

               43.     Travelers was aware, prior to selling the P&I Policy and the Bumbershoot

Policy to MER, that MER was engaged in the business of recycling ships like the LONE STAR.

               44.     Travelers was aware, prior to selling the P&I Policy and the Bumbershoot

Policy to MER, that MER’s operations and demolition plans called for dismantling vessels in

substantial part while those vessels were afloat alongside a pier.

                                FOURTH AFFIRMATIVE DEFENSE

               45.     Travelers sold to MER the P&I Policy and the Bumbershoot Policy in

exchange for certain premiums. Despite repeated requests by MER, however, Travelers to date

has refused to issue to MER correct versions of the P&I Policy and the Bumbershoot Policy.

               46.     Travelers is therefore estopped to argue that the P&I Policy and the

Bumbershoot Policy were void or otherwise breached by MER, or rely on the Policies’ terms and

conditions to deny coverage to MER, because MER has reasonably relied to its detriment on the

coverage provided by the P&I Policy and the Bumbershoot Policy for the sinking of the LONE

STAR, including but not limited to coverage for the removal of the wreck.




                                                 6
         Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 7 of 10



                                  FIFTH AFFIRMATIVE DEFENSE

               47.     To date, Travelers has refused to issue to MER correct versions of the P&I

Policy and the Bumbershoot Policy that it sold to MER for certain premiums. Travelers took no

action to determine its coverage obligations prior to filing its Counterclaim, instead opting to rely

unilaterally on an ever-changing series of policy language to which only Travelers had access.

               48.     Travelers is therefore barred by the doctrine of laches from arguing that

the P&I Policy and the Bumbershoot Policy were void or otherwise breached by MER, or from

relying on the Policies’ terms and conditions to deny coverage to MER, because MER has

reasonably relied to its detriment on the coverage provided by the P&I Policy and the

Bumbershoot Policy for the sinking of the LONE STAR, including but not limited to coverage

for the removal of the wreck.

                                  SIXTH AFFIRMATIVE DEFENSE

               49.     Travelers’ steadfast refusal to issue to MER correct versions of the P&I

Policy and the Bumbershoot Policy that it sold to MER for certain premiums renders untimely,

waived, and void any prior purported reservation of rights or denial of coverage by Travelers,

and bars Travelers from seeking or obtaining the relief sought in its Counterclaim.

                                SEVENTH AFFIRMATIVE DEFENSE

               50.     The P&I Policy and the Bumbershoot Policy sold to MER by Travelers

expired long before Travelers filed this Counterclaim. Travelers is accordingly estopped from

seeking or obtaining the relief sought in its Counterclaim.

                                 EIGHTH AFFIRMATIVE DEFENSE

               51.     The P&I Policy and the Bumbershoot Policy sold to MER by Travelers

expired long before this Counterclaim was filed by Travelers. Travelers is accordingly barred by

the doctrine of laches from seeking or obtaining the relief sought in its Counterclaim.

                                                 7
         Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 8 of 10



                                  NINTH AFFIRMATIVE DEFENSE

               52.     The P&I Policy and the Bumbershoot Policy sold to MER by Travelers

expired long before this Counterclaim was filed by Travelers. The actions taken by Travelers,

when viewed in context, including but not limited to: (i) steadfastly refusing to issue to MER

correct versions of the P&I Policy and Bumbershoot Policy that it sold to MER for certain

premiums, despite repeated requests by MER; (ii) failing to conduct a reasonable investigation of

MER’s claim for the sinking of the LONE STAR, including the wreck removal under the P&I

Policy and the Bumbershoot Policy that Travelers sold to MER; and (iii) refusing to provide

coverage for an otherwise covered claim; serve as a waiver of Travelers’ right to seek or obtain

the relief sought in its Counterclaim.

                                 TENTH AFFIRMATIVE DEFENSE

               53.     Travelers knew or should have known upon reasonable investigation and

understood that the cause of the sinking of the LONE STAR was not due to any breach of duty

by MER, and that instead the sinking was due to an act of vandalism or sabotage by outside

persons, the evidence of which was available at all times to Travelers.

               54.     Despite this knowledge and understanding, and despite the fact that MER

stood ready to give Travelers complete and unfettered access to MER’s facility, equipment,

employees, documents, and other records over a period of many months, including but not

limited to the entire time from the initial claim to the conclusion of the wreck removal, Travelers

nonetheless elected to treat MER in a manner that was an outright breach of Travelers’ duty of

good faith and fair dealing to MER, its insured, and accordingly Travelers is waived, otherwise

estopped, and barred by the doctrine of “unclean hands” from seeking or obtaining the relief

sought in its Counterclaim.



                                                 8
         Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 9 of 10



                               ELEVENTH AFFIRMATIVE DEFENSE

               55.     Despite the fact that MER reasonably understood the P&I Policy and the

Bumbershoot Policy to require Travelers to remove the wreck under the circumstances of the

claim presented by MER, its insured, Travelers wrongfully and improperly denied coverage for

the wreck removal. Travelers’ wrongful conduct in denying a valid claim bars it from seeking or

obtaining the relief sought in its Counterclaim.

                               TWELFTH AFFIRMATIVE DEFENSE

               56.     Travelers engaged in wrongful, unethical, illegal, or improper claims

handling and settlement practices by forcing MER to act as a prudent uninsured even though

MER had the appropriate coverage in place with Travelers, and through such actions Travelers

exposed MER to expenses, risks, liabilities, and circumstances that have threatened the

continued existence of MER’s business. Travelers’ wrongful conduct in this regard bars it from

seeking or obtaining the relief sought in its Counterclaim.

                                            JURY DEMAND

       MER hereby demands a jury trial on all issues so triable.

RESPECTFULLY SUBMITTED,

In the city of San Juan, Puerto Rico, this 18th day of October 2018.



                                        P. O. Box 9023596


                              San Juan, Puerto Rico 00902-3596
                              (787) 977-5050  (787) 977-5090

                                   S/KENNETH C. SURIA
                                       Kenneth C. Suria
                                 Email: kcsuria@estrellallc.com
                                       USDC-PR 213302


                                                   9
Case 3:18-cv-01179-PAD Document 30 Filed 10/18/18 Page 10 of 10



                          S/PETER L. TRACEY
               Peter L. Tracey (admitted pro hac vice)
                          Koorosh Talieh
                       PERKINS COIE LLP
                       700 13th Street, NW
                  Washington, DC 20005-3960
                    Tel. No.: (202) 654-6200
                    Fax.: No. (202) 654-6211
                 Email: Ptracey@perkinscoie.com

                       Attorneys for Plaintiffs




                                 10
